Title: To James Madison from Gideon Granger, 15 December 1807
From: Granger, Gideon
To: Madison, James



Dr: Sir
General Post Office December 15th 1807

I return the Communication of the British Minister relative to the Conduct, of the Post Master in Charleston, in detaining a letter Addressd. to Moore Smith Esq at Charleston or elsewhere.
I have this day Written to the Postmaster requiring his explanation of this Subject, altho I confess, from the known Character of the Officer I am fully Satisfied he has conducted according to the Laws of his Country.  With the highest respect and esteem

G Granger

